Title: To George Washington from John Sullivan, 15 January 1781
From: Sullivan, John
To: Washington, George


                        
                            Sr
                            Trenton Janry 15th 1781
                        
                        We have hitherto given your Excellency Intelligence from time to time of the State of things respecting the
                            Pennsylvania line and have now the pleasure to Inform you that the terms agreed on by the Committe from the Executive
                            Council of Pennsylvania with them are now coming into Execution, in as peaceable and Quiet manner as could possibly be
                            expected—two Regts have been already settled with regard to their terms of Enlistments and for want of their Enlistments
                            and attestations being produced a great proportion of them have had Certificates to be discharged. They on their part have
                            deliverd up the Spies Sent from Sr Henry Clinton who have been both Executed, by the sentence of a Board of officers
                            composed of Genls Wayne,  Cols Butler, Stewart & Majr Fishbourne.
                        We Enclose Yr Excellency a Copy of the terms which are the Grounds on which their Claims are to be adjusted
                            and we have remain’d here to Inter pose the Authority or Judgment of Congress in case of necessity shd it have been found
                            necessary in the Course of adjusting them but have hitherto kept that Influence as much as possible in reserve altho by
                            being on the Spot we have shewn that it is the disposition of Congress to do them strict Justice, Their Board of
                                Regeants still Continue to set and issue orders and absolutely refuse to give up their Authority to
                            their officers untill the whole matter is finally settled. indeed there seems to be an imposable breach between the Men
                            and their officers, and a Total want of Confidence in them. We are, Yr Excellency’s Most obedt
                            Sets
                        
                            by order of the Committee Jno. Sullivan

                        
                    